13-3790-cv
     Concerned Home Care Providers, Inc. v. Cuomo



1                        United States Court of Appeals
2                                  FOR THE SECOND CIRCUIT
3
4                                           August Term 2014
5
6              (Argued: August 20, 2014                    Decided: March 27, 2015)
7
8                                         No. 13-3790-cv
9                             _____________________________________
10
11    CONCERNED HOME CARE PROVIDERS, INC., AMERICAN CHORE SERVICES, INC.,
12    DBA CITY CHOICE HOME CARE SERVICES, COMMUNITY HOME CARE REFERRAL
13     SERVICE, INC., EAGLE HOME CARE, LLC, PELLA CARE, LLC, AND PLATINUM
14                           HOME HEALTH CARE, INC.,
15                             Plaintiffs-Appellants,
16
17                       ST. MARY’S HEALTHCARE SYSTEM FOR CHILDREN,
18                                        Plaintiff,
19
20                                                  -v.-
21
22                            ANDREW M. CUOMO, AND NIRAV R. SHAH,
23                                   Defendants-Appellees.
24
25                            _____________________________________
26
27   Before:         WALKER, WESLEY, and LIVINGSTON, Circuit Judges.
28
29          Plaintiffs appeal from a judgment of the United States District Court for the
30   Northern  District  of  New  York  (Mordue,  J.),  entered  on  September  25,  2013. 
31   Plaintiffs sought to enjoin Defendants Andrew M. Cuomo and Nirav R. Shah from
32   enforcing the New York Wage Parity Law, N.Y. Pub. Health Law § 3614‐c, on the
33   grounds that it is preempted by the National Labor Relations Act (“NLRA”), 29
34   U.S.C.  §  151  et  seq.,  or  the  Employee  Retirement  Income  Security  Act  of  1974
35   (“ERISA”), 29 U.S.C. § 1001 et seq., or is unconstitutional under the Due Process and


                                                     1
1    Equal Protection Clauses of the Fourteenth Amendment.  The district court granted
2    Defendants’ motion to dismiss in part, denied it in part, and entered final judgment,
3    deciding that ERISA preempts subdivision four of the Wage Parity Law but that the
4    remainder of the statute is neither preempted nor unconstitutional.  Setting aside
5    subdivision four (which is not before us) we conclude that the Wage Parity Law is
6    not preempted by ERISA.  In addition, the Law as a whole is not preempted by the
7    NLRA, and does not violate Plaintiffs’ rights under the Equal Protection and Due
8    Process Clauses of the Fourteenth Amendment.  Accordingly, the judgment of the
9    district court is AFFIRMED.
10
11                                   PHILIP E. ROSENBERG, Nixon Peabody LLP, Albany,
12                                   NY;  Benjamin  F.  Neidl,  Wilson  Elser  Moskowitz
13                                   Edelman & Dicker LLP, Albany, NY, for Plaintiffs‐
14                                   Appellants.
15
16                                   JEFFREY  W.  LANG,  Assistant  Solicitor  General,
17                                   Andrew D. Bing, Deputy Solicitor General, Barbara
18                                   D.  Underwood,  Solicitor  General,  for  Eric  T.
19                                   Schneiderman,  Attorney  General  of  the  State  of
20                                   New  York,  Albany,  NY,  for  Defendants‐Appellees.
21
22                                   David  M.  Slutsky,  Levy  Ratner,  P.C.,  New  York,
23                                   NY, for Amicus Curiae 1199 SEIU United Healthcare
24                                   Workers East in support of Defendants‐Appellees.
25
26   DEBRA ANN LIVINGSTON:

27         A section of the New York Public Health Law known as the “Wage Parity

28   Law” sets the minimum amount of total compensation that employers must pay

29   home care aides in order to receive Medicaid reimbursements for reimbursable care

30   provided in New York City and Westchester, Suffolk, and Nassau Counties (the



                                              2
1    “surrounding Counties”).  N.Y. Pub. Health Law § 3614‐c.  The questions presented

2    on appeal are whether the Wage Parity Law is preempted by the National Labor

3    Relations Act (“NLRA”), or the Employee Retirement Income Security Act of 1974

4    (“ERISA”), or is unconstitutional under the Fourteenth Amendment’s Due Process

5    and Equal Protection Clauses.  We conclude that the Wage Parity Law is neither

6    preempted nor unconstitutional, and we therefore affirm the judgment of the district

7    court.1

8                                         BACKGROUND

9                                     A. The Wage Parity Law

10          “[T]he provision of high quality home care services to residents of New York

11   state is a priority concern” of the New York Legislature.  N.Y. Pub. Health Law

12   §  3600.    To  that  end,  the  State’s  Public  Health  Law  establishes  a  procedure  for

13   licensing  “home  care  services  agencies”  (“LHCSAs”),  which  employ  home  care

14   aides.  Id. § 3605.  Home care aides fall into two main categories: “home health”

15   aides  (“HHAs”)  and  “personal  care”  aides  (“PCAs”).    See  id.;  see  also  id.  §  3614‐



            1
             As set forth herein, the district concluded that subdivision four of the Wage Parity
     Law is  preempted by ERISA.  That judgment is not before us.  As to the present ERISA
     preemption claim, we conclude that the Wage Parity Law, excepting subdivision four, is
     not preempted.


                                                   3
1    c(1)(d).    Both  are  qualified  to  assist  patients  in  daily  activities  like  maintaining

2    personal hygiene and completing household tasks.  See id. § 3602(4)‐(5).  But HHAs

3    must undergo more extensive training than PCAs, which allows them to perform

4    “other related supportive services essential to the patient’s health.”  10 N.Y. Code

5    Rules & Regs. § 700.2(c)(15); see also id. § 700.2(b)(9), (14). 

6           Notwithstanding the additional training, by 2010, HHAs in New York City

7    and the surrounding Counties received a lower starting hourly wage than PCAs. 

8    See Carol Rodat, New York’s Home Care Aide Workforce: A Framing Paper 17 (2010)

9    available at http://www.phinational.org/sites/phinational.org/files/clearinghouse/

10   PHI‐486%20NY%20Framing.pdf.  Known as “wage inversion,” this pay gap arose

11   because many PCAs serve LHCSAs contracting directly with New York City and

12   therefore benefit from the City’s Living Wage Law, and because PCAs unionized in

13   greater numbers than HHAs.  Id. at 18.  A committee created by Governor Andrew

14   Cuomo to recommend changes to New York’s Medicaid program proposed that

15   LHCSAs and other home care aide employers should be required to compensate all

16   of their employees at a level commensurate with local living wage laws in order to

17   receive  Medicaid  reimbursements.    See  New  York  State  Department  of  Health,

18   Proposals  Approved  by  the  NYS  Medicaid  Redesign  Team  Feb.  24,  2011,  available  at

                                                    4
1    http://www.health.ny.gov/health_care/medicaid/redesign/

2    docs/approved_proposals.pdf (last visited Feb. 3, 2015).  Although ultimately not

3    endorsed  by  the  full  committee,  the  proposal  was  “intended  to  address  the

4    inconsistency  in  wages  among  home  care  workers”  and  thereby  improve  the

5    recruitment  and  retention  of  high‐quality  home  care  aides.    See  New  York  State

6    Department  of  Health,  Proposal  Number  61,  Proposals  Being  Rated,  available  at

7    http://www.health.ny.gov/health_care/medicaid/redesign

8    /docs/proposals_being_rated.pdf (last visited Feb. 3, 2015). 

9          In 2011, the New York Legislature enacted the “Wage Parity Law” as part of

10   a Medicaid reform package.  N.Y. Pub. Health Law § 3614‐c.  This addition to the

11   New York Public Health Law requires LHCSAs and other employers in New York

12   City and the surrounding Counties to pay all home care aides providing Medicaid‐

13   covered care an “applicable minimum rate of home care aide total compensation”

14   in order to receive Medicaid reimbursements for that care.  Id. § 3614‐c(2); see also id.

15   § 3614‐c(1)(d) (defining “[h]ome care aide” to include “home health aide[s]” and

16   “personal care aide[s]”).  “Total compensation” consists of “all wages and other

17   direct  compensation  paid  to  or  provided  on  behalf  of  the  employee,”  including




                                                 5
1    “health,  education  or  pension  benefits,  supplements  in  lieu  of  benefits  and

2    compensated time off.”  Id. § 3614‐c(1)(b).

3          Subdivision  three  of  the  Wage  Parity  Law  establishes  two  “applicable

4    minimum rate[s] of home care aide total compensation” — one for care furnished

5    in New York City,2 and the other for care furnished in the surrounding Counties. 

6    Each “applicable minimum rate” increases gradually over the course of three or four

7    years.    In  New  York  City,  employers  must  pay  home  care  aides  at  least  ninety

8    percent of the rate mandated by the City’s Living Wage Law for services performed

9    between  March  2012  and  February  2013.    Id.  §  3614‐c(3)(a)(i).    That  proportion

10   increases  to  ninety‐five  percent  for  services  furnished  between  March  2013  and

11   February 2014.  Id. § 3614‐c(3)(a)(ii).  From March 2014 onward, employers must pay

12   the greater of the rate set by the City’s Living Wage Law or the “prevailing rate of

13   total compensation as of January [1, 2011],” id. § 3614‐c(3)(a)(iii).  The “[p]revailing

14   rate of total compensation” is the “average hourly amount of total compensation

15   paid to all home care aides covered by whatever collectively bargained agreement

16   covers the greatest number of home care aides in [New York City].”  Id. § 3614‐

           2
             The Wage Parity Law refers to cities “with a population of one million or more”
     instead of New York City, but New York City is the only city that meets that population
     threshold.  


                                                 6
1    c(1)(c).  On January 1, 2011, the collective bargaining agreement that covered the

2    greatest number of home care aides in New York City was the agreement negotiated

3    by Service Employees International Union (“SEIU”) Local 1199.  The Wage Parity

4    Law thus references SEIU 1199‘s collective bargaining agreement as of January 1,

5    2011 to define the “prevailing rate of total compensation,” but does not reference

6    any subsequent changes to that agreement.  Id. § 3614‐c(3)(a)(iii).

7          The “applicable minimum rate of home care aide total compensation” for

8    services furnished in the surrounding Counties follows a different schedule.  Id.

9    § 3614‐c(3)(b).  Beginning in March 2013, employers must pay home care aides in the

10   surrounding Counties at least ninety percent of the rate set by New York City’s

11   Living Wage Law.  Id. § 3614‐c(3)(b)(i).  That rate continues until March 2014, when

12   it rises to ninety‐five percent of the New York City Living Wage rate.  Id. § 3614‐

13   c(3)(b)(ii).  The statute then requires two additional increases: first to one‐hundred

14   percent of the New York City Living Wage rate in March 2015, id. § 3614‐c(3)(b)(iii),

15   and then, in March 2016, to the lesser of one hundred‐fifteen percent of the rate set

16   by the New York City Living Wage Law or the living wage law of the county in

17   which the care is provided, id. § 3614‐c(3)(b)(iv).




                                               7
1           Subdivision  four  of  the  Wage  Parity  Law,  in  relevant  part,  provides  that

2    “[a]ny  portion  of  the  minimum  rate  of  home  care  aide  total  compensation

3    attributable to health benefit costs or payments in lieu of health benefits, and paid

4    time off, . . . shall be superseded by the terms of any employer bona fide collective

5    bargaining  agreement  in  effect  as  of  January  [1,  2011],  or  a  successor  to  such

6    agreement, which provides for home care aides’ health benefits through payments

7    to  jointly  administered  labor‐management  funds.”    Id.  §  3614‐c(4).    A  “jointly

8    administered labor‐management fund” is also known as a “Taft‐Hartley” plan.  As

9    the  district  court  noted,  it  is  undisputed  that  by  incorporating  New  York  City’s

10   living wage rate, the “total compensation” referred to in subdivision four includes

11   a specific hourly amount attributed to health benefit costs ($1.35 at the time of the

12   district court’s opinion).  Concerned Home Care Providers v. Cuomo, 979 F. Supp. 2d

13   288, 300 (N.D.N.Y. 2013).  Subdivision four thus provides that, for the purposes of

14   the Wage Parity Law, any portion of the “minimum rate of home care aide total

15   compensation”  attributable  to  such  benefits  or  wage  supplements  will  be

16   superceded in the case of an applicable Taft‐Hartley plan by its relevant terms, and

17   such employers can accordingly compensate their home care aides at a rate below

18   the minimum prescribed in the Wage Parity Law.


                                                  8
1                                       B. Procedural History

2           Plaintiffs‐Appellants are five LHCSAs and a not‐for‐profit trade association

3    of home care agencies (“Plaintiffs”).  They filed suit on February 28, 2012 in the

4    United States District Court for the Northern District of New York (Mordue, J.),

5    seeking to prevent Defendant‐Appellee Nirav R. Shah, the Commissioner of the

6    New York State Department of Health, from enforcing the Wage Parity Law.3  The

7    complaint alleges that the Law is either preempted by the National Labor Relations

8    Act (“NLRA”), 29 U.S.C. § 151 et seq., or the Employee Retirement Income Security

9    Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., or is unconstitutional under the Due

10   Process and Equal Protection Clauses of the Fourteenth Amendment.4

11          Defendants moved to dismiss the complaint and, on September 25, 2013, the

12   district  court  granted  the  motion  in  part,  denied  it  in  part,  and  entered  final

13   judgment.  See Concerned Home Care Providers, 979 F. Supp. 2d at 312.  The court


            3
              Plaintiffs also named Governor Andrew M. Cuomo as a defendant, but the district
     court  concluded  that  he  is  not  a  proper  party  and  dismissed  all  claims  against  him. 
     Plaintiffs have not appealed that decision.
            4
              In tandem with their federal action, Plaintiffs filed suit in the New York Supreme
     Court  for  Albany  County,  arguing  that  the  Wage  Parity  Law  violates  the  New  York
     Constitution.  The Supreme Court granted summary judgment for Defendants, and the
     Third Department of the New York Appellate Division affirmed.  See Concerned Home Care
     Providers, Inc. v. New York, 969 N.Y.S.2d 210 (3d Dep’t 2013).


                                                     9
1    concluded that the NLRA does not preempt the Wage Parity Law, and that the Law

2    does  not  violate  Plaintiffs’  Fourteenth  Amendment  rights.    See  id.  at  305‐10. 

3    However,  the  court  determined  that  subdivision  four  —  which  excuses

4    grandfathered collective bargaining agreements that include Taft‐Hartley plans from

5    complying with certain aspects of the Wage Parity Law — runs afoul of ERISA’s

6    express preemption provision because it “‘singles out’ . . . only one type of ERISA

7    plan” for unique treatment.  Id. at 302 (quoting Mackey v. Lanier Collection Agency &

8    Serv.,  Inc.,  486  U.S.  825,  830  (1988)).    The  court  then  turned  to  the  severability

9    provisions enacted contemporaneously with the Wage Parity Law, as well as those

10   in the Public Health Law, and decided that subdivision four could be excised from

11   the Wage Parity Law.  See id. at 311‐12.  Because Plaintiffs did not argue that ERISA

12   preempts  other  portions  of  the  Law,  and  because  the  parties  did  not  request

13   discovery, the district court granted Plaintiffs’ requested relief as to subdivision

14   four, dismissed the remainder of their claims, and entered final judgment.  See id. at

15   312‐13.




                                                   10
1                                        DISCUSSION

2          Plaintiffs  now  ask  this  Court  to  decide  whether  the  Wage  Parity  Law  is

3   preempted by the NLRA or ERISA, or violates their Fourteenth Amendment rights.5 

4   We  review  the  district  court’s  dismissal  of  their  claim  de  novo,  accepting  the

5   complaint’s  factual  allegations  as  true  and  drawing  all  reasonable  inferences  in

6   Plaintiffs’ favor.  Starr Int’l Co. v. Fed. Reserve Bank of N.Y., 742 F.3d 37, 40 (2d Cir.

7   2014).  We conclude that neither the NLRA nor ERISA (excepting subdivision four)

8   preempts  the  Wage  Parity  Law  and  that  the  Law  does  not  violate  Plaintiffs’

9   constitutional rights.  The judgment of the district court is therefore affirmed.6




           5
             Defendants have not appealed the district court’s decision that ERISA preempts
    subdivision four of the Wage Parity Law.  Nor have they asserted waiver with regard to
    Plaintiffs’ ERISA preemption challenge with regard to the rest of the Law.  We conclude
    that Plaintiffs’ ERISA preemption challenge to the balance of the Wage Parity Law, which
    presents a pure question of law, is properly before us.  See Sniado v. Bank Austria AG, 378
    F.3d 210, 213 (2d Cir. 2004) (per curiam).

           6
             Defendants argue that Plaintiffs’ claims are barred by res judicata and collateral
    estoppel.  We have doubts about whether Defendants properly presented this argument
    in the district court, because they raised the issue in a letter submitted after their motion
    to dismiss and did not seek leave to amend that motion.  See O’Connor v. Pierson, 426 F.3d
    187, 194‐95 (2d Cir. 2005).  Since we rule for Defendants on the merits, we need not, and do
    not, resolve their preclusion arguments.


                                                 11
1                                    A. NLRA Preemption

2          The NLRA does not contain an express preemption provision.  Instead, “[t]he

3    doctrine of labor law pre‐emption concerns the extent to which Congress has placed

4    implicit limits on the permissible scope of state regulation of activity touching upon

5    labor‐management relations.”  N.Y. Tel. Co. v. N.Y. Dep’t of Labor, 440 U.S. 519, 527

6    (1979) (emphasis added and internal quotation marks omitted).  

7          One  form  of  implied  preemption  under  the  NLRA,  known  as  Machinists

8    preemption,  forbids  states  and  localities  from  intruding  upon  “the  [labor‐

9    management] bargaining process.”  Lodge 76 Int’l Ass’n of Machinists & Aerospace

10   Workers, AFL‐CIO v. Wis. Emp’t Relations Comm’n, 427 U.S. 132, 149 (1976).  This

11   doctrine “rel[ies] on the understanding that in providing in the NLRA a framework

12   for  self‐organization  and  collective  bargaining,  Congress  determined  both  how

13   much the conduct of unions and employers should be regulated, and how much it

14   should be left unregulated.”  Metro. Life Ins. Co. v. Massachusetts, 471 U.S. 724, 751

15   (1985).  Sections 7 and 8 of the NLRA guarantee employees the right to organize and

16   engage in other forms of protected concerted action, and identify forms of unfair

17   labor practices.  29 U.S.C. §§ 157, 158(a)‐(b).  The remaining aspects of the bargaining

18   process are left “to be controlled by the free play of economic forces.”  Machinists,

                                               12
1    427  U.S.  at  140  (internal  quotation  marks  omitted).    For  a  state  to  “define  what

2    economic sanctions might be permitted negotiating parties in an ideal or balanced

3    state  of  collective  bargaining”  is  therefore  “denying  one  party  to  an  economic

4    contest a weapon that Congress meant him to have available.”  Id. at 150 (internal

5    quotation marks omitted).

6           As  the  Supreme  Court  made  clear  in  Metropolitan  Life,  “[t]he  framework

7    established  in  the  NLRA  was  merely  a  means  to  allow  the  parties  to  reach  .  .  .

8    agreement fairly.”  471 U.S. at 752; see 29 U.S.C. § 151.  The statute’s concern with

9    “establishing  an  equitable  process  for  determining  terms  and  conditions  of

10   employment” does not extend to the “particular substantive terms of the bargain that

11   is  struck.”    Metro.  Life,  471  U.S.  at  753  (emphasis  added)  (citing  Archibald  Cox,

12   Recent Developments in Federal Labor Law Preemption, 41 Ohio St. L.J. 277, 297 (1980)).

13          In contrast to their inability to regulate the bargaining process, states have

14   traditionally possessed “broad authority under their police powers to regulate the

15   employment relationship,” and the substantive labor standards that they enact set

16   a baseline for employment negotiations.  DeCanas v. Bica, 424 U.S. 351, 356 (1976); see

17   also Fort Halifax Packing Co. v. Coyne, 482 U.S. 1, 21 (1987) (“[P]re‐emption should not

18   be lightly inferred . . . , since the establishment of labor standards falls within the

                                                  13
1    traditional police power of the State.”).  Such “[m]inimum state labor standards

2    affect  union  and  nonunion  employees  equally,  and  neither  encourage  nor

3    discourage the collective bargaining processes that are the subject of the NLRA.” 

4    Metro. Life, 471 U.S. at 755.  Instead, they simply “give specific minimum protections

5    to individual workers.”  Id.

6          The  Wage  Parity  Law  is  a  valid  exercise  of  New  York’s  authority  to  set

7    minimum labor standards.  States have traditionally sought to remedy the problem

8    of  depressed  wages  by  regulating  payment  rates,  and  those  efforts  are  “not

9    incompatible” with the “general goals of the NLRA.”  Id. at 754‐55.  The Wage Parity

10   Law, which stabilizes minimum wages for the hundreds of thousands of home care

11   aides in New York City and the surrounding Counties, is an unexceptional exercise

12   of  that  traditional  power.    “Unlike  the  NLRA,”  the  Law  is  not  “designed  to

13   encourage or discourage employees in the promotion of their interests collectively.” 

14   Id. at 755.  All home care aides in New York City and the surrounding Counties

15   benefit from the statute’s minimum rate of compensation — it neither distinguishes

16   between unionized and non‐unionized aides, nor treats employers differently based




                                               14
1    on  whether  they  employ  unionized  workers.7    By  applying  only  to  Medicaid‐

2    reimbursed care, moreover, the Wage Parity Law is limited to funds over which

3    Congress has granted the state a special “measure of discretion” to craft “programs

4    that are responsive to the needs of [its] communities.”  Cmty. Health Care Ass’n of

5    N.Y. v. Shah, 770 F.3d 129, 134‐35 (2d Cir. 2014); see also Metro. Life, 471 U.S. at 749

6    n.27 (“An appreciation of the State’s interest in regulating a certain kind of conduct

7    may still be relevant in determining whether Congress in fact intended the conduct

8    to be unregulated.”).  

9           Although fixing a minimum rate of compensation restricts the terms over

10   which employers and employees may negotiate, “the mere fact that a state statute

11   pertains to matters over which the parties are free to bargain cannot support a claim

12   of pre‐emption.”  Fort Halifax, 482 U.S. at 21.  After all, these parties traditionally

13   “come to the bargaining table with rights under state law that form a backdrop for

14   their  negotiations.”    Id.  (internal  quotation  marks  omitted).    For  that  reason,  in

15   Rondout Electric, Inc. v. New York Department of Labor, 335 F.3d 162 (2d Cir. 2003), we



            7
             By singling out Taft‐Hartley plans, subdivision four arguably treats union and non‐
     union employees differently.  But the district court enjoined enforcement of that section
     and severed it from the remainder of the statute.  Defendants did not appeal that order. 
     The remainder of the Wage Parity Law treats union and non‐union employees the same.


                                                  15
1    upheld a regulation implementing § 220 of the New York Labor Law, which requires

2    employers  on  public  works  projects  to  pay  employees  an  amount  equal  to  the

3    “prevailing rate of similarly employed workers in the locality,” either in the form of

4    benefits or wages.  Id. at 164 (internal quotation marks omitted).  Although setting

5    a  minimum  wage  indirectly  affects  how  employers  and  employees  bargain,  we

6    concluded that the law is not preempted under the Machinists doctrine because it

7    does not favor or disfavor collective bargaining, “eliminate particular bargaining

8    tools,” or dictate the details of particular contract negotiations.  Id. at 169.  

9          The Wage Parity Law’s mandate that home care aides be paid a minimum rate

10   of total compensation is no different.  By setting a total compensation floor, the Law

11   may  affect  the  package  of  benefits  over  which  employers  and  employees  can

12   negotiate,  but  “it  does  not  limit  the  rights  of  self‐organization  or  collective

13   bargaining protected by the NLRA, and is not preempted by that Act.”  Metro. Life,

14   471 U.S. at 758.

15         Plaintiffs contend that the Wage Parity Law is unique because it applies only

16   to home care aides in New York City and the surrounding Counties.  Machinists

17   preemption does not, however, eliminate state authority to craft minimum labor

18   standards for particular regions or areas of the labor market.  For instance, § 220 of

                                                 16
1    the  New  York  Labor  Law,  which  we  addressed  in  Rondout,  applies  only  to

2    employees  on  public  works  projects  and  sets  the  minimum  wage  based  on  the

3    “prevailing [compensation] rate . . . in the locality.”  Rondout, 335 F.3d at 164 (internal

4    quotation marks omitted) (emphasis added).  Other Circuits have also upheld local

5    ordinances establishing substantive worker protections in particular industries.  See,

6    e.g.,  R.I.  Hospitality  Ass’n  v.  City  of  Providence,  667  F.3d  17,  32‐33  (1st  Cir.  2011)

7    (upholding  local  regulation  that  requires  new  hospitality  employers  to  retain

8    employees); Wash. Serv. Contractors Coal. v. Dist. of Columbia, 54 F.3d 811, 817‐18

9    (D.C. Cir. 1995) (upholding local regulation that applies to employees performing

10   food,  janitorial,  maintenance,  or  nonprofessional  health  care  services).    And  the

11   Supreme Court has never applied Machinists preemption to a state law that does not

12   regulate the mechanics of labor dispute resolution.  Compare, e.g., Fort Halifax, 482

13   U.S. at 19‐22 (upholding severance law that applies only to businesses with 100 or

14   more  employees),  with  Machinists,  427  U.S.  at  140  (striking  down  state  law  that

15   penalized concerted refusals to work overtime).  Even assuming, arguendo, that there

16   may be labor standards that are so finely targeted that they impermissibly intrude




                                                     17
1   upon the collective‐bargaining process,8 the Wage Parity Law, which simply sets a

2   minimum rate of compensation for the hundreds of thousands of home care aides

3   who  provide  Medicaid‐covered  care  in  New  York  City  and  the  surrounding

4   Counties, is no such law.

5          Plaintiffs also raise two objections to the mechanisms  by  which the Wage

6   Parity Law calculates the “minimum rate of home care aide total compensation.” 

7   Neither argument alters our conclusion.  First, Plaintiffs contend that, because the

8   minimum rate of total compensation is pegged to New York City’s Living Wage
           8
              Plaintiffs’ reliance on Chamber of Commerce v. Bragdon, 64 F.3d 497 (9th Cir. 1995),
    and  520  South  Michigan  Avenue  Associates  v.  Shannon,  549  F.3d  1119  (7th  Cir.  2008),  is
    misplaced.  Even assuming, arguendo, that these cases were correctly decided, they are
    readily distinguishable.  The ordinance in Bragdon not only prescribed a particular level of
    total  compensation,  but  also  dictated  “the  division  of  the  total  package  that  is  paid  in
    hourly  wages  directly  to  the  worker  and  the  amount  paid  by  the  employer  in  health,
    pension, and welfare benefits for the worker” — a “much more invasive and detailed”
    interference with the collective‐bargaining process than the Wage Parity Law’s minimum
    total compensation requirement.  64 F.3d at 502.  And unlike the ordinance in Bragdon,
    which applied to all private industrial construction, the Wage Parity Law applies only to
    Medicaid‐reimbursed  care.    See  Rondout,  335  F.3d  at  169;  see  also  Associated  Builders  &
    Contractors of S. Cal., Inc. v. Nunn, 356 F.3d 979, 990 (9th Cir. 2004).  As for Shannon, the law
    at issue in that decision “establish[ed] terms of employment that would be very difficult
    for any union to bargain for,” including detailed break requirements and changes to the
    burden of proof and to damages calculations in retaliation lawsuits.  549 F.3d at 1134.  Such
    provisions represent a substantially more targeted invasion of the bargaining process than
    the Wage Parity Law’s minimum compensation requirement.  Moreover, by switching the
    burden of proof in retaliation cases, the ordinance in Shannon arguably interfered with both
    the NLRB’s jurisdiction and the parties’ grievance and arbitration procedures.  In this way,
    the ordinance went beyond prescribing minimum labor standards and arguably interfered
    with the collective‐bargaining process.  See Metro. Life, 471 U.S. at 753.


                                                     18
1    Law, employees can lobby the City government for higher wages.  But the ability to

2    lobby  is  present  “with  regard  to  any  state  law  that  substantively  regulates

3    employment conditions.”  Fort Halifax, 482 U.S. at 21.  Machinists preemption is not

4    a license for courts to close political routes to workplace protections simply because

5    those protections may also be the subject of collective bargaining.  Id. at 21‐22.  

6           The  second  objection  —  that  calculating  the  “prevailing  rate  of  total

7    compensation” based on the largest collective bargaining agreement covering home

8    care  aides  in  New  York  City  reduces  incentives  to  bargain  in  the  future  —  is

9    similarly  unpersuasive.    The  Wage  Parity  Law  uses  the  “prevailing  rate  of  total

10   compensation as of January [1, 2011],” and that prevailing rate cannot be used to set

11   the minimum rate of total compensation until March 2014 at the earliest.  N.Y. Pub.

12   Health  Law  §  3614‐c(3)(a)(iii)  (emphasis  added).    Any  changes  to  the  largest

13   collective bargaining agreement that might occur after January 1, 2011 have no effect

14   on the rate mandated by the Wage Parity Law.  Unions, individual employees, and

15   employers therefore remain free to bargain about how to allocate total compensation

16   between  wages  and  other  benefits  and  whether  a  compensation  rate  above  the

17   January  1,  2011  level  is  appropriate.    The  Wage  Parity  Law’s  use  of  the  largest

18   collective bargaining agreement to set the “prevailing rate of total compensation”

                                                  19
1    has no more of an effect on incentives to bargain collectively than if the Legislature

2    wrote a rate directly into the statute.

3          The district court correctly decided that the NLRA does not preempt the Wage

4    Parity Law.  Because we uphold the Law as a minimum labor standard, we need not,

5    and do not, address Defendants’ argument that the Law can also be upheld on the

6    ground that the State’s actions are proprietary, rather than regulatory.

7                                    B. ERISA Preemption

8          Before  the  district  court,  Plaintiffs  argued  that  ERISA  preempts  the  Wage

9    Parity  Law  because  subdivision  four  singles  out  Taft‐Hartley  plans  for  special

10   treatment.  The district court agreed (and Defendants did not appeal that ruling), but

11   severed subdivision four from the statute rather than invalidating the entire Law. 

12   See Concerned Home Care Providers, 979 F. Supp. 2d at 311‐12.  Plaintiffs now urge us

13   to find the remainder of the Wage Parity Law preempted, either because subdivision

14   four  is  not  severable  or  because  ERISA  separately  preempts  the  Law’s  other

15   provisions.  We disagree with both arguments.

16         To begin with, the district court was correct to sever subdivision four from the

17   Wage Parity Law.  Severability is a question of state law and, in New York, turns on

18   “whether the Legislature would have wished the statute to be enforced with the


                                               20
1    invalid part exscinded, or rejected altogether.”  Greater N.Y. Metro. Food Council, Inc.

2    v. Giuliani, 195 F.3d 100, 110 (2d Cir. 1999) (internal quotation marks omitted).  Here,

3    the New York Legislature’s intent is clear.  The Wage Parity Law was enacted in Part

4    H of chapter 59 of the 2011 Session Laws of New York State.  Section 110 of that

5    same Part states that, if any subdivision of the act “shall be adjudged” invalid, the

6    judgment “shall not . . . invalidate the remainder thereof, but shall be confined in its

7    operation to the . . . subdivision . . . directly involved.”  By severing subdivision four,

8    the district court properly followed this clear statutory command.  Moreover, we

9    agree with the district court that, without subdivision four, the Wage Parity Law will

10   still accomplish the legislative purpose of aligning home care aide compensation in

11   the New York City metropolitan area.

12          With subdivision four severed, ERISA does not preempt the remainder of the

13   Wage  Parity  Law.    Unlike  the  NLRA,  ERISA  contains  an  express  provision  that

14   preempts “any and all State laws insofar as they may now or hereafter relate to any

15   employee benefit plan.”  29 U.S.C. § 1144(a) (emphasis added).  The Supreme Court

16   has fashioned this expansive language into a test: “a state law is preempted if ‘it

17   (1) has a connection with or (2) reference to [an ERISA] plan.’”  Liberty Mut. Ins. Co.




                                                 21
1    v. Donegan, 746 F.3d 497, 504 (2d Cir. 2014) (quoting Shaw v. Delta Air Lines, Inc., 463

2    U.S. 85, 96‐97 (1983)) (emphasis omitted).  

3           The language of ERISA’s preemption clause is broadly worded.  Nonetheless,

4    the  Supreme  Court  has  cautioned  against  preempting  “state  action  in  fields  of

5    traditional state regulation,” and has assumed “that the historic police powers of the

6    States were not to be superseded by the Federal Act unless that was the clear and

7    manifest purpose of Congress.”  N.Y. State Conf. of Blue Cross & Blue Shield Plans v.

8    Travelers Ins. Co., 514 U.S. 645, 655 (1995) (internal quotation marks omitted).  ERISA

9    is designed to regulate employee welfare and pension benefit plans.  It does this not

10   by “requiring employers to provide any given set of minimum benefits,” but instead

11   by  “control[ling]  the  administration  of  benefits  plans”  through  “reporting  and

12   disclosure  mandates.”    Id.  at  651.    As  a  result,  while  its  preemption  provision

13   “sweep[s]  more  broadly  than  state  laws  dealing  with  .  .  .  reporting,  disclosure,

14   fiduciary responsibility, and the like,” its “basic thrust . . . [is] to avoid a multiplicity

15   of regulation in order to permit the nationally uniform administration of employee

16   benefit plans.”  Id. at 657, 661 (internal quotation marks omitted); see also Liberty

17   Mut., 746 F.3d at 506‐07.  The statute does not preempt state laws that have “only an




                                                  22
1    indirect economic effect on ERISA plans.”  Liberty Mut., 746 F.3d at 507 (internal

2    quotation marks omitted).

3           Plaintiffs  first  contend  that  the  Wage  Parity  Law  has  a  “connection  with”

4    ERISA plans because employers will have to reevaluate, and possibly enhance, their

5    benefits packages in order to pay employees the “applicable minimum rate of home

6    care aide total compensation.”  Both the Supreme Court and this Court have held

7    that such an indirect effect on ERISA plans does not trigger preemption.  Instead,

8    only statutes that “mandate[] employee benefit structures or their administration”

9    have impermissible “connection[s] with” ERISA plans.  Travelers, 514 U.S. at 658; see

10   also Cal. Div. of Labor Standards Enf. v. Dillingham Constr., N.A., 519 U.S. 316, 328

11   (1997).  The Supreme Court has, for instance, upheld state laws that require payment

12   of a prevailing wage to certain apprentices on public works projects, see Dillingham,

13   519 U.S. at 319, and that impose surcharges on hospital bills for patients not covered

14   by  Blue  Cross/Blue  Shield  plans,  Travelers,  514  U.S.  at  649.    Both  laws  have  an

15   “indirect economic influence” on how plan administrators structure plans, but do

16   not  “bind  plan  administrators  to  any  particular  choice  and  thus  function  as  a

17   regulation of an ERISA plan itself.”  Dillingham, 519 U.S. at 329‐31; see also Travelers,

18   514 U.S. at 659‐60.

                                                  23
1          We rejected an ERISA preemption challenge to § 220 of the New York Labor

2    Law for similar reasons in Burgio & Campofelice, Inc. v. New York Department of Labor,

3    107  F.3d  1000  (2d  Cir.  1997).    Section  220  requires  employers  on  public  works

4    projects to pay employees a “prevailing rate” of compensation.  Id. at 1003.  The

5    prevailing rate must equal the combined value of wages and benefits guaranteed to

6    workers on private projects through “collective bargaining agreements” that cover

7    “workers in the same trade or occupation in the locality where the work is to be

8    performed.”  Id. (citing N.Y. Lab. Law § 220(5)(a), (3)).  In upholding the law, we

9    observed  that  the  statute  may  require  employers  to  change  their  compensation

10   packages to comply with the prevailing rate requirement, but that it permits them

11   to do so “exclusively through ERISA plans, exclusively through non‐ERISA plans,

12   through additional cash wages, or through some combination of the three.”  Id. at

13   1009.    Because  the  law  leaves  administrators  free  to  comply  through  means

14   unconnected to ERISA plans, we concluded that it lacked a sufficient “connection

15   with” such plans to require preemption.  Id.; accord  WSB Elec., Inc. v. Curry, 88 F.3d

16   788, 796 (9th Cir. 1996); Keystone Chapter, Associated Builders & Contractors, Inc. v.

17   Foley, 37 F.3d 945, 958 (3d Cir. 1994).




                                                24
1          The Wage Parity Law gives employers similar freedom to select the manner

2    in  which  they  pay  the  “minimum  rate  of  home  care  aide  total  compensation.” 

3    Under  the  Law,  “[t]otal  compensation”  may  consist  of  “wages  and  other  direct

4    compensation paid to or provided on behalf of the employee,” including “health,

5    education, or pension benefits, supplements in lieu of benefits and compensated

6    time off.”  N.Y. Pub. Health Law § 3614‐c(1)(b).  The statute is agnostic as to the mix

7    of wages and benefits that employers provide, so long as the total amount equals or

8    exceeds the applicable minimum rate.  Where, as here, “a legal requirement may be

9    easily satisfied through means unconnected to ERISA plans . . . it ‘affect[s] employee

10   benefit plans in too tenuous, remote, or peripheral a manner to warrant a finding

11   that the law ‘relates to’ the plan.’”  Burgio, 107 F.3d at 1009 (quoting Shaw, 463 U.S.

12   at 100 n.21).

13         In  the  alternative,  Plaintiffs  argue  that  the  Wage  Parity  Law  makes  an

14   impermissible “reference to” an ERISA plan.  The Wage Parity Law, they note, sets

15   the “minimum rate” of compensation in New York City based on the “prevailing

16   rate of total compensation as of January [1, 2011],” if that amount is greater than the

17   rate  required  by  the  City’s  Living  Wage  Law.    N.Y.  Pub.  Health  Law  §  3614‐

18   c(3)(a)(iii).  The “prevailing rate of total compensation” is the rate from the largest


                                               25
1    collective bargaining agreement covering home care aides in New York City, id.

2    § 3614‐c(1)(c), which as of January 1, 2011 was SEIU 1199’s collective bargaining

3    agreement.  This agreement establishes and governs several ERISA plans.

4          Even  assuming  that  such  a  tenuous  link  to  ERISA  plans  constitutes  a

5    “reference,” it does not warrant preemption.  “In order to trigger ERISA preemption,

6    a statute must not merely mention or allude to an ERISA plan, but must also have

7    some relationship to ERISA plans or affect ERISA plans in some manner.”  Romney

8    v. Lin, 94 F.3d 74, 79 (2d Cir. 1996) (internal quotation marks and brackets omitted). 

9    The Supreme Court has therefore “never found a statute to be preempted simply

10   because the word ERISA (or its equivalent) appears in the text.”  NYS Health Maint.

11   Org. Conf. v. Curiale, 64 F.3d 794, 800 (2d Cir. 1995).  Instead, the Court has reserved

12   preemption based on “reference[s] to” ERISA plans for situations where “a State’s

13   law acts immediately and exclusively upon ERISA plans . . . , or where the existence

14   of ERISA plans is essential to the law’s operation.”  Dillingham, 519 U.S. at 324‐25

15   (citing Mackey v. Lanier Collection Agency & Serv., Inc., 486 U.S. 825 (1988); Dist. of

16   Columbia v. Greater Wash. Bd. of Trade, 506 U.S. 125 (1992); and Ingersoll‐Rand Co. v.

17   McClendon, 498 U.S. 133 (1990)).  




                                               26
1           The creation of ERISA plans by SEIU 1199’s collective bargaining agreement

2    has no more than a remote bearing on the Wage Parity Law’s operation.  Employers

3    are  not  required  to  match  the  benefits  in  SEIU  1199’s  collective  bargaining

4    agreement, or to provide benefits at all.  Indeed, employers need not even calculate

5    the  benefits  in  SEIU  1199’s  plan.    Instead,  the  Wage  Parity  Law  requires  the

6    Commissioner of the New York State Department of Health to calculate an “hourly

7    amount of total compensation” and promulgate that rate to employers.  See N.Y.

8    Pub. Health Law § 3614‐c(1)(c), (8).  This calculation converts all of the benefits from

9    SEIU  1199’s  collective  bargaining  agreement  —  including  those  contained  in  its

10   ERISA  plans  —  into  a  single  hourly  figure.    It  is  that  final  rate,  and  not  its

11   component parts, that constitutes the “applicable minimum rate of home care aide

12   total  compensation.”    Id.  §  3614‐c(2).    The  Wage  Parity  Law  would  operate  in

13   precisely the same way even if SEIU 1199‘s collective bargaining agreement did not

14   cover ERISA plans at all.  The Wage Parity Law, then, “functions irrespective of . . .

15   the existence of an ERISA plan.”  Dillingham, 519 U.S. at 328 (internal quotation

16   marks omitted).  Accordingly, the statute’s attenuated allusion to such plans does

17   not warrant preemption.




                                                  27
1                             C. Fourteenth Amendment Claims

2          Finally, the district court concluded that the Wage Parity Law does not violate

3    Plaintiffs’  rights  under  the  Equal  Protection  and  Due  Process  Clauses  of  the

4    Fourteenth Amendment.  We agree.

5          “[E]qual protection is not a license for courts to judge the wisdom, fairness,

6    or logic of legislative choices.”  FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 313 (1993). 

7    “Social and economic legislation,” like the Wage Parity Law, “that does not employ

8    suspect classifications or impinge on fundamental rights must be upheld against

9    equal  protection  attack  when  the  legislative  means  are  rationally  related  to  a

10   legitimate governmental purpose.”   Hodel v. Indiana, 452 U.S. 314, 331 (1981).  Such

11   laws  carry  a  “presumption  of  rationality  that  can  only  be  overcome  by  a  clear

12   showing of arbitrariness and irrationality.”  Id. at 331‐32.

13         The  Wage  Parity  Law  sets  the  “minimum  rate  of  home  care  aide  total

14   compensation”  in  both  New  York  City  and  the  surrounding  Counties  as  a

15   percentage of New York City’s Living Wage Law.  This approach is consistent with

16   the Legislature’s goal of providing “high quality home care services to residents of

17   New York state.”  N.Y. Pub. Health Law § 3600.  As the Appellate Division, Third

18   Department, explained:

                                                28
1           By referring to the New York City statute, the Wage Parity law aims to
2           bring total compensation for Medicaid‐reimbursed home care aides in
3           the metropolitan New York area into line with compensation paid to
4           aides who are under contract with New York City, thereby furthering
5           the legislative purpose of stabilizing the workforce, reducing turnover,
6           and enhancing recruitment and retention of home care workers.
7
8    Concerned Home Care Providers, 969 N.Y.S.2d at 213.  The Wage Parity Law therefore

9    easily passes muster under rational basis review.

10          Plaintiffs counter that, by relying on a rate set by a legislative body outside the

11   surrounding Counties, the Law infringes on the fundamental right to representation

12   in the legislative process and thus warrants strict judicial scrutiny.  The Supreme

13   Court  has  recognized  that  “citizens  have  an  equal  interest  in  representative

14   democracy, and that the concept of equal protection therefore requires that their

15   votes be given equal weight.”  Town of Lockport v. Citizens for Cmty. Action at the Local

16   Level, Inc., 430 U.S. 259, 265 (1977); see also Reynolds v. Sims, 377 U.S. 533, 565 (1964). 

17   But Plaintiffs — five corporations and a not‐for‐profit trade organization — are not

18   entitled to vote and have no right to equal representation in the legislature.  On these

19   facts, the district court correctly refused to subject the Wage Parity Law to strict

20   judicial scrutiny, and we reject Plaintiffs’ equal protection challenge.




                                                 29
1           The argument that the Wage Parity Law violates Plaintiffs’ rights under the

2    Fourteenth Amendment’s Due Process Clause by delegating authority to a private

3    entity  —  namely,  SEIU  1199  —  fares  no  better.    “Governmental  action  may  be

4    challenged as a violation of due process only when it may be shown that it deprives

5    a litigant of a property or a liberty interest.”  Gen. Elec. Co. v. N.Y. State Dep’t of Labor,

6    936  F.2d  1448,  1453  (2d  Cir.  1991).    If  a  party  has  a  property  interest,  legislative

7    bodies “may not constitutionally delegate” to private actors “the power to determine

8    the nature of rights to [that] property . . . without supplying standards to guide the

9    private parties’ discretion.”  Id. at 1455.  

10          The complaint does not allege that New York is withholding Medicaid funds

11   for  services  that  Plaintiffs  have  already  provided.    Instead,  Plaintiffs  claim  a

12   property right in the future “revenues generated by their business.”  J.A. 24.  The

13   Wage Parity Law, however, applies only to the payment of state Medicaid funds,

14   and “[i]t is fundamental that a Medicaid provider has no property interest in or

15   contract right to reimbursement at any specific rate or, for that matter, to continued

16   participation in the Medicaid program at all.”  Rye Psych. Hosp. Ctr., Inc. v. New York,

17   576  N.Y.S.2d  449,  450  (3d  Dep’t  1991)  (citing  Kaye  v.  Whalen,  44  N.Y.2d  754,  755

18   (1978)); see also Senape v. Constantino, 936 F.2d 687, 691 (2d Cir. 1991).  Accordingly,

                                                     30
1    Plaintiffs  have  not  adequately  pled  a  violation  of  their  due  process  rights.    See

2    Oberlander v. Perales, 740 F.2d 116, 120 (2d Cir. 1984).

3           Moreover, the Wage Parity Law does not delegate decision‐making authority

4    to SEIU 1199.  The New York Legislature approved the Wage Parity Law on March

5    31, 2011.  Although the statute defines the “prevailing rate of total compensation”

6    in terms of the largest collective bargaining agreement covering home care aides in

7    New  York  City,  only  the  “prevailing  rate  of  total  compensation  as  of  January  [1,

8    2011],” sets the minimum rate of total compensation.  See N.Y. Pub. Health Law

9    § 3614‐c(1)(c), (3)(a)(iii).  The Legislature therefore selected a particular, preexisting

10   version of the largest collective bargaining agreement in the City.  SEIU 1199 has no

11   discretion to make post‐hoc alterations to that agreement, and its future collective

12   bargaining efforts have no bearing on the minimum rate of home care aide total

13   compensation.    As  a  result,  even  if  Plaintiffs  had  a  property  interest  in  future

14   Medicaid reimbursements, their due process challenge would fail.


15                                         CONCLUSION

16          We  have  considered  Plaintiffs’  remaining  arguments  and  find  them  to  be

17   without merit.  Because we conclude that the Wage Parity Law is not preempted by




                                                  31
1   the NLRA or by ERISA (setting aside subdivision four), and that the Law is not a

2   violation of Plaintiffs’ rights under the Equal Protection and Due Process Clauses of

3   the Fourteenth Amendment, the judgment of the district court is AFFIRMED.




                                             32